Wood, J., (after stating the facts) The real defendant in this cause from its inception in the justice’s court to the final judgment in the circuit oourt was the Western Tie & Timber Company. The manner in which the case is styled in the justice’s court showed that the justice treated it as a cause of action against the Western Tie & Timber Company. The original affidavit, which was the only pleading in the justice’s court setting forth appellee’s cause of action, and which served the purpose of the complaint, shows that the Western Tie & Timber Company was the defendant, and that Rodney Stephenson was named as party in-the style of the case only in the capacity of agent for the Western Tie & Timber Company, the defendant. The style of the case on the justice’s docket, and as it appears in the various papers filed and orders made, shows-that there was only one defendant. The affidavit states that the claim is “again-st the defendant,” and that the defendant has removed, etc. The transcript of the justice shows that the cause of action was “for money due him (plaintiff) from the Western Tie & Timber Company in the sum of $50,” and that “Rodney Stephenson, agent for the Western Tie & Timber Company, was summoned to appear to answer the claim of the said J. D. Thomas, plaintiff, against the Western Tie & Timber Company.” There can be no doubt that the Western Tie & Timber Company was the party sued in the justice’s court, and that it was served with process by summons upon its agent, Rodney Stephenson.- It will be presumed, in favor of the jurisdiction of the justice, that in passing upon the question of his jurisdiction he ascertained that the defendant was a foreign corporation, and that Rodney Stephenson, its agent, was a proper person upon whom to serve the process. In Lesser Cotton Co. v. Yates, 69 Ark. 396, we used this language: “We mean and hold that where ‘the character of an agency of a foreign corporation is such as to render it fair, reasonable and just to imply an authority on the part of the agent to receive service, the law will, and ought to, draw such an inference and imply such authority, and service under such circumstances and upon an agent of that character is sufficient.’ ” No written pleadings were required in the justice’s court. We are of the opinion that the record of the justice, taken as a whole, shows at least prima facie jurisdiction of the Western Tie & Timber Company. There was no proof to the contrary. The judgment of the justice was not void. The suit was for the value of the .ties, and was treated by the justice as a suit upon implied contract to pay for same. No question of the title to the land was involved. The justice therefore had jurisdiction both of the subject-matter and of the person. When Rodney Stephenson appealed from the judgment of the justice, he must be held to have taken the appeal for the party sued and against whom the judgment was rendered. The appeal bond and the recitals from the record of the justice show that the Western Tie & Timber Company was the. party taking the appeal. It was a corporation, and could only act through an agent, and Rodney Stephenson was its agent. S'O, we are of the opinion that the circuit court acquired jurisdiction on appeal of the Western Tie & Timber Company and the subject-matter of the action. No question of jurisdiction was raised either in the justice’s or circuit court. In the circuit court the cause progressed to judgment upon the issue, as shown by the proof and the charge of the court, as to whether or not the Western Tie & Timber Company was indebted to appellee in the sum of fifty dollars for ties. The court in its charge correctly stated the issue. There was no exception saved to the declaration of law. There was evidence to support the verdict, and the judgment is therefore affirmed. Battue, J., dissenting.